Broyles, C. J.
1. Where a seller and a purchaser enter into a written contract whereby the vendor agrees to sell and the vendee contracts to buy certain peaches which the contract describes as all of the seller’s “crop of peaches for this year, consisting of the peaches from about 2500 trees each of Hiley Belle and Elbertas, about 150 trees of Ga. Belles, at the price of $0.60 per basket, delivered to the cannery of W. L. Houser [the purchaser],.in Eort Valley;” and where the contract provides further that the seller agrees “to deliver all peaches when fully matured and not soft, peaches must average normal sizes for the varieties free from worms, rot, hail pecks or other defects that will cause them to be'unfit for peeling with lye; peaches are to be paid for any time after delivery; ” and where several thousands of baskets of the peaches were delivered and paid for, and subsequently the purchaser, without any good reason, declined to accept or to pay for several hundreds of other baskets of peaches tendered by the seller in proper compliance with the contract, such declination by the purchaser amounted to a breach of the contract, and the seller was not obligated to deliver the remainder of the peaches to the place designated in the contract or to actually tender them to the purchaser. His right of action against the purchaser for a breach of the contract was complete and lie was entitled to recover whatever monetary damages he had sustained by such breach. See, in this connection, Standard Growers Exchange v. Harris, 159 Ga. 173 (124 S. E. 884).
2. Under the above-stated ruling and the undisputed evidence adduced upon the trial of the instant case, a verdict in favor of the plaintiff *640for the full amount sued for was demanded, and the court erred in directing a verdict in his favor for a less amount.
Decided January 11, 1928.
S. M. Mathews, L. L. Brown Jr., N. E. English, for plaintiff.
G. L. Shepard, for defendant.

Judgment reversed.


Luhe and Bloodworlh, JJ., concur.